[Cite as Hudson v. Lazaroff, 2014-Ohio-1654.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



TONIO P. HUDSON                                    JUDGES:
                                                   Hon. W. Scott Gwin, P. J.
        Petitioner                                 Hon. Sheila G. Farmer, J.
                                                   Hon. John W. Wise, J.
-vs-
                                                   Case No. 13 CA 112
ALAN J. LAZAROFF, WARDEN

        Respondent                                 OPINION




CHARACTER OF PROCEEDING:                        Petition for a Writ of Habeas Corpus



JUDGMENT:                                       Dismissed



DATE OF JUDGMENT ENTRY:                         April 17, 2014



APPEARANCES:

For Petitioner                                  For Respondent

TONIO P. HUDSON PRO SE                          NO APPEARANCE
MANSFIELD CORR. INSTITUTION
1150 North Main Street
Mansfield, Ohio 44901
Richland County, Case No. 13 CA 112                                                      2

Wise, J.

      {¶1}. Petitioner, Tonio P. Hudson, has filed an “Original Action in Habeas

Corpus.”    The petition requests immediate release from prison because Hudson

alleges he “was not tried and convicted by the State Government, via its legal

representative the attorney general, but rather the CUYAHOGA County prosecutor, the

representative of a municipal corporation.”

      {¶2}. We need not reach the merits of the petition because Petitioner has failed

to file an affidavit detailing Hudson’s prior civil actions as required by R.C. 2969.25

which provides,

      {¶3}. “(A) At the time that an inmate commences a civil action or appeal against

a government entity or employee, the inmate shall file with the court an affidavit that

contains a description of each civil action or appeal of a civil action that the inmate has

filed in the previous five years in any state or federal court. The affidavit shall include

all of the following for each of those civil actions or appeals:

      {¶4}. “(1) A brief description of the nature of the civil action or appeal;

      {¶5}. “(2) The case name, case number, and the court in which the civil action

or appeal was brought;

      {¶6}. “(3) The name of each party to the civil action or appeal;

      {¶7}. “(4) The outcome of the civil action or appeal, including whether the court

dismissed the civil action or appeal as frivolous or malicious under state or federal law

or rule of court, whether the court made an award against the inmate or the inmate's

counsel of record for frivolous conduct under section 2323.51 of the Revised Code,

another statute, or a rule of court, and, if the court so dismissed the action or appeal or
Richland County, Case No. 13 CA 112                                                        3


made an award of that nature, the date of the final order affirming the dismissal or

award.”

      {¶8}. “Habeas corpus actions are “civil actions,” within meaning of statutes

imposing requirements for the filing of civil actions by inmates, such as requiring an

affidavit of civil litigation history. R.C. § 2969.21 et seq.” Fuqua v. Williams, 2003-Ohio-

5533, 100 Ohio St. 3d 211, 797 N.E.2d 982, HN 1.

      {¶9}. The Supreme Court has approved the dismissal of a habeas petition

where an inmate fails to file an affidavit in compliance with R.C. 2969.25. See Fuqua

v. Williams, 2003-Ohio-5533, 100 Ohio St. 3d 211, 797 N.E.2d 982, HN 1.

      {¶10}. Because Petitioner failed to file an affidavit of his prior civil actions at the

time the petition was filed, we dismiss the petition.



By: Wise, J.

Gwin, P. J., and

Farmer, J., concur.



JWW/d 0407
Richland County, Case No. 13 CA 112   4